Citation Nr: 0830517	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  01-09 671A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis.

2.  Entitlement to service connection for headaches.

3.  Entitlement to a higher initial evaluation for 
post-traumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.  


REPRESENTATION

Appellant represented by:	Jonathan R. Wise, Attorney at 
Law


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from April 1977 to February 
1982, with subsequent service in the Air National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2000 and April 2003 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Anchorage, Alaska.  The September 
2000 determination denied service connection for multiple 
sclerosis, to include rectal incontinence, and for headaches.  
The April 2003 determination granted service connection for 
PTSD and assigned it a 30 percent rating effective from June 
30, 2000.  The Board rendered a decision on the claims in 
April 2006, but that decision was vacated by the United 
States Court of Appeals for Veterans Claims (Court) in April 
2008, and remanded for further action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, remand is required.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

A March 2008 joint motion to the Court indicates that after 
the Board's April 2006 decision was rendered, the veteran's 
counsel produced VA-generated medical records pertinent to 
his claims that had not been in the veteran's claims folder.  
The joint motion correctly indicates that these records were 
constructively before VA when the Board rendered its 
decision.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  
These records should be considered by the RO.  Additionally, 
the joint motion indicates that it is not clear whether the 
records submitted by the veteran constitute the entirety of 
his VA records, and indicated that the Board should therefore 
ensure that all records are associated with the veteran's 
claims file.  

The veteran's most recent VA psychiatric examination which 
was considered by the Board in April 2006 was conducted in 
June 2005, more than 3 years ago.  Another VA examination 
which has not been considered for rating purposes was 
conducted in August 2006.  It is unclear what the level of 
symptomatology of his PTSD has been since then.  Accordingly, 
another VA psychiatric examination should be conducted.  

Next, since the Board's April 2006 decision, there has been 
submitted additional relevant evidence concerning the 
relationship between the veteran's service and his multiple 
sclerosis.  A November 2006 letter from a VA physician 
indicates that attacks of vertigo the veteran had in service 
in February and September 1978 were consistent with the 
initial manifesting symptoms of multiple sclerosis.  In July 
2008, Craig M. Bash, M.D., a private physician, indicated 
that he agreed with the VA physician's assessment.  He also 
indicated that the veteran had had many episodes in service 
of waxing and waning hearing and vision abilities, and 
indicated that this is well known to occur in multiple 
sclerosis.  The VA neurology examiner who examined the 
veteran in September 2002 addressed only the matter of 
whether exposure to toxic substances in service caused the 
veteran's multiple sclerosis.  Another VA neurology 
examination should be conducted.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all records pertinent 
to the veteran's claims are associated 
with his claims folder.  Ask the 
veteran to identify by date and 
location any other private and VA 
medical records which are not contained 
in the claims folder.  Obtain any VA 
and private medical records of 
treatment the veteran has received 
which are so identified.

2.  After receipt of any additional 
records, schedule the veteran for a VA 
psychiatric examination in order to 
determine the severity of the veteran's 
service-connected PTSD.  The claims 
folder should be provided to the 
examiner for review.  All indicated 
tests, studies and interviews should be 
conducted.

Following examination of the veteran, 
the examiner should identify the 
symptoms, if any, and their severity, 
which the veteran currently manifests 
or has manifested in the recent past 
that are attributable to his service-
connected PTSD.  The examiner must 
conduct a detailed mental status 
examination.

The examiner must also discuss the 
effect, if any, of the veteran's PTSD 
on his social and industrial 
adaptability.  In so doing, the 
examiner is asked to address his or her 
findings in the context of the 
veteran's work, social, and educational 
history.  The examiner should assign a 
Global Assessment of Functioning (GAF) 
score for the veteran's PTSD consistent 
with the American Psychiatric 
Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth 
Edition (DSM-IV) and explain the 
significance of the score.

The examiner must provide a 
comprehensive report including a 
complete rationale for all opinions and 
conclusions reached, citing the 
objective medical findings leading to 
the examiner's conclusions.

3.  A VA neurology examination should 
be conducted for the veteran's multiple 
sclerosis claim.  Provide the examiner 
with the claims file.  All necessary 
special studies or tests are to be 
accomplished.  The examiner is to 
review the claims folder, including the 
service medical records, and all post-
service records.  

The examiner must express an opinion as 
to whether it is at least as likely as 
not (50 percent probability or greater) 
that the veteran's multiple sclerosis 
had its onset during active service or 
is related to any in-service disease or 
injury.  Consideration of whether the 
veteran's in-service vertigo and 
hearing and visual fluctuations were 
manifestations of his multiple 
sclerosis should be discussed, as 
should the opinions of the VA physician 
and Dr. Bash rendered in November 2006 
and July 2008 respectively.  Reasons 
why the examiner agrees or disagrees 
with those opinions should be given.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

4.  Finally, readjudicate the veteran's 
pending claims in light of all 
additional evidence added to the 
record.  If the benefits sought on 
appeal remain denied, the veteran and 
his representative should be furnished 
a supplemental statement of the case 
and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




